

114 S1472 IS: Broadband Adoption Act of 2015
U.S. Senate
2015-06-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS1st SessionS. 1472IN THE SENATE OF THE UNITED STATESJune 1, 2015Mr. Murphy (for himself, Mr. Booker, Mr. Wyden, Mr. Markey, Ms. Warren, and Mr. Blumenthal) introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and TransportationA BILLTo amend the Communications Act of 1934 to reform and modernize the Universal Service Fund Lifeline
			 Assistance Program.
	
 1.Short titleThis Act may be cited as the Broadband Adoption Act of 2015.
		2.Broadband Lifeline
 Assistance ProgramSection 254(j) of the Communications Act of 1934 (47 U.S.C. 254(j)) is amended to read as follows:
			
				(j)Lifeline Assistance
 (1)In generalNothing in this section, other than paragraph (2) of this subsection, shall affect the collection, distribution, or administration of the Lifeline program of the Commission set forth under sections 54.400 through 54.417 of title 47, Code of Federal Regulations, or any successor thereto.
					(2)Broadband Lifeline Assistance Program
 (A)DefinitionsIn this paragraph— (i)the term broadband Internet access service has the meaning given that term under section 8.11(a) of title 47, Code of Federal Regulations, or any successor thereto;
 (ii)the terms duplicative support and qualifying low-income consumer have the meanings given those terms in section 54.400 of title 47, Code of Federal Regulations, or any successor thereto;
 (iii)the term Lifeline program means the Lifeline program of the Commission set forth under sections 54.400 through 54.417 of title 47, Code of Federal Regulations, or any successor thereto; and
 (iv)the term participating broadband Internet service provider means a provider of broadband Internet access service that elects to participate in the Lifeline program to provide broadband Internet access service to qualifying low-income consumers under the final rule adopted under subparagraph (C)(i).
 (B)PurposeThe purpose of this paragraph is to promote the adoption of broadband Internet access service by all people of the United States while recognizing that the price of broadband Internet access service is one of the barriers to adoption for low-income households.
						(C)Establishment
							(i)In
 generalNot later than 270 days after the date of enactment of the Broadband Adoption Act of 2015, the Commission shall adopt a final rule establishing Lifeline support under the Lifeline program for broadband Internet access service to enable qualifying low-income consumers in urban and rural areas to purchase broadband Internet access service at reduced charges by reimbursing participating broadband Internet access service providers for each such consumer served.
 (ii)ModelThe final rule adopted under clause (i) shall provide that a qualifying low-income consumer may elect to apply Lifeline support under the Lifeline program to basic telephone service, voice telephony service, or broadband Internet access service, regardless of whether the service is purchased as a stand-alone service or as part of a bundle of services.
							(iii)Digital
 literacy programThe Commission shall consider providing a preference to a participating broadband Internet access service provider that includes components involving digital literacy programs as part of the offerings of the participating broadband Internet access service provider.
							(D)State
 fundsThe Commission shall consult with the Federal-State Joint Board instituted under subsection (a)(1) regarding ways to encourage States to develop programs that would work in conjunction with the Lifeline program.
						(E)Amount of
				support
							(i)In
 generalIn calculating the amount of Lifeline support to be provided to each qualifying low-income consumer under the final rule adopted under subparagraph (C)(i), the Commission shall routinely study—
 (I)the prevailing market price for broadband Internet access service;
 (II)the prevailing speed of broadband Internet access service adopted by households; and
 (III)the prevailing broadband usage patterns of non-Lifeline eligible residential consumers. (ii)InformationIn carrying out clause (i), the Commission shall rely on information that—
 (I)the Commission routinely collects; or (II)is publicly available.
								(F)Technology
				neutral
							(i)In
 generalTo promote competition from service providers to qualify under the Lifeline program, the Commission shall ensure that the final rule adopted under subparagraph (C)(i) is neutral as to the types of technology used to provide voice telephony or broadband Internet access service under the Lifeline program.
 (ii)AuthorizationA participating broadband Internet access service provider— (I)shall not be required to be an eligible telecommunications carrier (as designated under section 214(e)) to receive support under the Lifeline program; and
 (II)shall obtain authorization from the Commission in order to participate in the Lifeline program.
								(G)Accountability
 (i)NonduplicationThe final rule adopted under subparagraph (C)(i) shall incorporate regulations of the Commission in effect on the date of enactment of this Act that prevent the receipt of duplicative support under the Lifeline program.
							(ii)Preventing
 waste, fraud, or abuseIn promulgating regulations to carry out this paragraph, the Commission shall consider any appropriate measures to prevent any waste, fraud, or abuse in the administration of the Lifeline program.
 (iii)EligibilityThe Commission, in consultation with other relevant Federal agencies, shall establish a national database to determine qualifying low-income consumer eligibility for Lifeline program subsidies.
 (H)Evaluation reportsNot later than 1 year after the Commission adopts the final rule under subparagraph (C)(i), and every year thereafter, the Commission shall conduct an evaluation and issue a report on the performance of the Lifeline program during the 12-month period preceding the date on which each report is issued.
 (I)GAO studyNot later than 1 year after the Commission adopts the final rule under subparagraph (C)(i), the Comptroller General of the United States shall conduct a study and issue a report on the performance of the Lifeline support provided under the Lifeline program for broadband Internet access service.
 (3)Clarification of authorityNothing in this section shall be construed to limit the authority of the Commission under any other provision of law, including the authority to promulgate regulations to promote the adoption of broadband service by low-income households in the United States..